 

Exhibit 10.1


DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

This Director and Officer Indemnification Agreement, dated as of ____, 2013
(this “Agreement”), is made by and between Oncor Electric Delivery Company LLC,
a Delaware limited liability company (the “Company”), and
_______________________ (“Indemnitee”).

RECITALS:

A.Highly competent persons have become more reluctant to serve corporations,
limited liability companies and other business entities as directors, officers,
managers or in other capacities unless they are indemnified against potential
liabilities arising out of such service.

B.It is critically important to the Company and its members that the Company be
able to attract and retain the most capable persons reasonably available to
serve as directors and officers of the Company.

C.Indemnitee is a director or officer of the Company and his/her willingness to
serve in such capacity is predicated, in substantial part, upon the Company’s
willingness to indemnify him/her against potential liabilities arising out of
his/her service to and activities on behalf of the Company, to the fullest
extent permitted by the laws of the State of Delaware, and upon the other
undertakings set forth in this Agreement.

D.Therefore, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of formation or limited liability company agreement (collectively,
the “Constituent Documents”), any dissolution of the Company, any change in the
composition of the Company’s Board of Directors (the “Board”), any change in the
composition of members of the Company or any change-in-control or business
combination transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancement of Expenses (as
defined in Section 1(e)) to Indemnitee as set forth in this Agreement and for
the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies.

E.In light of the considerations referred to in the preceding recitals, it is
the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.





 

--------------------------------------------------------------------------------

 

 

AGREEMENT:

NOW, THEREFORE, the parties hereby agree as follows:

1.Certain Definitions.  In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending or completed inquiry or
investigation, whether made, instituted or conducted by or at the behest of the
Company or any representative, member or other constituent thereof or any other
person, including any federal, state or other court or governmental entity or
agency, that Indemnitee determines might lead to the institution of any such
claim, demand, action, suit or proceeding.

(b)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company.  For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise.  Without
limiting the generality of the foregoing, direct or indirect beneficial
ownership of a majority of the ownership interests in an entity or enterprise
shall be deemed to constitute control for purposes of this definition.

(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(d)“ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.

(e)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim.

(f)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director, officer, employee or agent of the Company or
as a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, whether or not for profit (including any employee
benefit plan or related trust), as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (i) of this sentence (including relating to the
dissolution and winding up of the Company or other entity) , or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former



2

 

--------------------------------------------------------------------------------

 

 

director, officer, employee, member, manager, trustee or agent of the Company or
any other entity or enterprise referred to in clause (i) of this sentence or any
actual, alleged or suspected act or failure to act by Indemnitee in connection
with any obligation or restriction imposed upon Indemnitee by reason of such
status.  In addition to any service at the actual request of the Company, for
purposes of this Agreement, Indemnitee shall be deemed to be serving or to have
served at the request of the Company as a director, officer, employee, member,
manager, trustee or agent of another entity or enterprise if Indemnitee is or
was serving as a director, officer, employee, member, manager, trustee or agent
of such entity or enterprise and (i) such entity or enterprise is or at the time
of such service was a Controlled Affiliate, (ii) such entity or enterprise is or
at the time of such service was an employee benefit plan (or related trust)
sponsored or maintained by the Company or a Controlled Affiliate, or (iii) the
Company or a Controlled Affiliate directly or indirectly caused or authorized
Indemnitee to be nominated, elected, appointed, designated, employed, engaged or
selected to serve in such capacity.

(g)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.

(h)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation or business organizations law and neither
presently is, nor in the past five years has been, retained to
represent:  (i) the Company (or any Subsidiary) or Indemnitee in any matter
material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other named (or, as to a threatened
matter, reasonably likely to be named) party to the Indemnifiable Claim giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. 

(i)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA Losses and amounts
paid in settlement, including all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing.

(j)“Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Securities.

(k)“Voting Securities” means securities entitled to vote generally in the
election of directors (or similar governing bodies).

2.Indemnification Obligation.  Subject to Sections 8 and 9, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
or required by the laws of the State of Delaware in effect on the date hereof or
as such laws may from time to time hereafter be amended to increase the scope of
such permitted or required indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided,  however, that (a) except for
compulsory counterclaims or as provided in Sections 4 and 21, Indemnitee shall
not be entitled to indemnification pursuant to this Agreement in connection with
any Claim initiated by Indemnitee against the Company or any director or officer
of the Company unless the Company has joined in or consented to the initiation
of such Claim and (b) no repeal or



3

 

--------------------------------------------------------------------------------

 

 

amendment of any law of the State of Delaware shall in any way diminish or
adversely affect the rights of Indemnitee pursuant to this Agreement in respect
of any occurrence or matter arising prior to any such repeal or amendment.

3.Advancement of Expenses.  Indemnitee shall have the right to advancement by
the Company prior to the final disposition of any Indemnifiable Claim of any and
all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee.  Indemnitee’s right to
such advancement is not subject to the satisfaction of any standard of conduct
and is not conditioned upon any prior determination that Indemnitee is entitled
to indemnification under this Agreement with respect to the Indemnifiable Claim
or the absence of any prior determination to the contrary.  Without limiting the
generality or effect of the foregoing, within five business days after any
request by Indemnitee, the Company shall, in accordance with such request (but
without duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or (c)
reimburse Indemnitee for such Expenses; provided that Indemnitee shall repay,
without interest any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or payable by Indemnitee in respect of Expenses relating
to, arising out of or resulting from such Indemnifiable Claim.  In connection
with any such payment, advancement or reimbursement, if delivery of an
undertaking is required by the Constituent Documents as a condition precedent to
such payment, advance or reimbursement, Indemnitee shall execute and deliver to
the Company an undertaking in the form attached hereto as Exhibit A (subject to
Indemnitee filling in the blanks therein and selecting from among the bracketed
alternatives therein), which need not be secured and shall be accepted by the
Company without reference to Indemnitee’s ability to repay the Expenses.  In no
event shall Indemnitee’s right to the payment, advancement or reimbursement of
Expenses pursuant to this Section 3 be conditioned upon any undertaking that is
less favorable to Indemnitee than, or that is in addition to, the undertaking
set forth in Exhibit A. 

4.Indemnification for Additional Expenses.  Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee, in each case to the
fullest extent permitted or required by the laws of the State of Delaware in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required indemnification,
reimbursement or advancement of such Expenses, for (a) indemnification or
payment, advancement or reimbursement of Expenses by the Company under any
provision of this Agreement, or under any other agreement or provision of the
Constituent Documents now or hereafter in effect relating to Indemnifiable
Claims, and/or (b) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company; provided,  however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.

5.Contribution.  To the fullest extent permissible under applicable law in
effect on the date hereof or as such law may from time to time hereafter be
amended to increase the scope



4

 

--------------------------------------------------------------------------------

 

 

of permitted or required indemnification, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the payment of
any and all Indemnifiable Claims or Indemnifiable Losses, in such proportion as
is fair and reasonable in light of all of the circumstances in order to reflect
(i) the relative benefits received by the Company and Indemnitee as a result of
the event(s) and/or transaction(s) giving cause to such Indemnifiable Claim or
Indemnifiable Loss and/or (ii) the relative fault of the Company (and its other
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s); provided that such contribution shall not
be required where it is determined, pursuant to a final disposition of such
Indemnifiable Claim or Indemnifiable Loss in accordance with Section 8, that
Indemnitee is not entitled to indemnification by the Company with respect to
such Indemnifiable Claim or Indemnifiable Loss.

6.Partial Indemnity.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. 

7.Procedure for Notification.  To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request therefor, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss.  If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies.  The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company.  The failure
by Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.

8.Determination of Right to Indemnification.

(a)Any determination of whether Indemnitee has satisfied any applicable standard
of conduct under Delaware law that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim (a “Standard of
Conduct Determination”) shall be made after the final disposition of such
Indemnifiable Claim as follows:  (i) by or in the manner specified by the Board,
any duly authorized committee of the Board or any duly authorized officer of the
Company or (ii) if Indemnitee so requests, by Independent Counsel, selected by
the Indemnitee and approved by the Board (such approval not to be unreasonably
withheld, delayed or conditioned), in a written opinion addressed to the Board,
a copy of which shall be delivered to Indemnitee.  Indemnitee will cooperate
with the person or persons making such Standard of Conduct Determination,
including providing to such person or persons, upon reasonable advance



5

 

--------------------------------------------------------------------------------

 

 

request, any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  The Company shall indemnify and
hold harmless Indemnitee against and, if requested by Indemnitee, shall
reimburse Indemnitee for, or advance to Indemnitee, within five business days of
such request, any and all costs and expenses (including attorneys’ and experts’
fees and expenses) incurred by Indemnitee in so cooperating with the person or
persons making such Standard of Conduct Determination.

(b)The Company shall use its reasonable best efforts to cause any Standard of
Conduct Determination required under Section 8(a) to be made as promptly as
practicable.  If (i) the person or persons empowered or selected under Section 8
to make the Standard of Conduct Determination shall not have made a
determination within 60 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in the second sentence of
Section 8(a), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such determination in good faith requires such additional time for the
obtaining or evaluation or documentation and/or information relating thereto.

(c)If (i) no determination of whether Indemnitee has satisfied any applicable
standard of conduct is a legally required condition precedent to indemnification
of Indemnitee hereunder against any Indemnifiable Losses, or (ii) Indemnitee has
been determined or deemed pursuant to Section 8(a) or (b) to have satisfied any
applicable standard of conduct that is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the Indemnifiable Claim or portion
thereof to which such Indemnifiable Losses are related, out of which such
Indemnifiable Losses arose or from which such Indemnifiable Losses resulted and
(y) the earliest date on which the applicable criterion specified in clause (i)
or (ii) above shall have been satisfied, an amount equal to the amount of such
Indemnifiable Losses.

9.Presumption of Entitlement.    

(a)In making any Standard of Conduct Determination, the person or persons making
such determination shall presume that Indemnitee has satisfied the applicable
standard of conduct, and the Company may overcome such presumption only by its
adducing clear and convincing evidence to the contrary.  Any Standard of Conduct
Determination that is adverse to Indemnitee may be challenged by Indemnitee in
the Court of Chancery of the State of Delaware.  No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct shall be a defense to any Claim by
Indemnitee for indemnification or reimbursement or advance payment of Expenses
by the Company hereunder or create a presumption that Indemnitee has not met any
applicable standard of conduct.



6

 

--------------------------------------------------------------------------------

 

 

(b)Without limiting the generality or effect of Section 9(a), (i) to the extent
that any Indemnifiable Claim relates to any entity or enterprise (other than the
Company) referred to in clause (i) of the first sentence of the definition of
“Indemnifiable Claim,” Indemnitee shall be deemed to have satisfied the
applicable standard of conduct if the acts or omissions giving rise to the
Indemnifiable Claim were performed or omitted by Indemnitee in good faith, and
(ii) in all cases, any belief of Indemnitee that is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the directors or officers of the Company
in the course of their duties, or on the advice of legal counsel for the
Company, the Board, any committee of the Board or any director, or on
information or records given or reports made to the Company, the Board, any
committee of the Board or any director by an independent certified public
accountant or by an appraiser or other expert selected by or on behalf of the
Company, the Board, any committee of the Board or any director shall be deemed
to be in good faith.

10.No Adverse Presumption.  For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.

11.Non‑Exclusivity; Company’s Obligations Secondary.    

(a)The rights of Indemnitee hereunder will be in addition to any other rights
Indemnitee may have against the Company under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of formation, any other contract
or otherwise (collectively, “Other Indemnity Provisions”); provided,  however,
that (i) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (ii) to the extent that any change is
made to any Other Indemnity Provision that permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder.  The Company
will not adopt any amendment to any of the Constituent Documents the effect of
which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision.

(b)To the extent that Indemnitee has any rights to indemnification and/or
advancement of expenses provided or procured for the benefit of Indemnitee by a
third-party or third-parties (the “Other Indemnitors”), Indemnitee hereby agrees
that (i) prior to or concurrently with seeking advancement from the Company of
any Expenses incurred by Indemnitee with respect to an Indemnifiable Claim or
Indemnifiable Loss, Indemnitee shall seek advancement from the Other Indemnitors
of the full amount of such Expenses (to the fullest extent of Indemnitee’s
rights against the Other Indemnitors), (ii) prior to or concurrently with
seeking indemnification from the Company with respect to any Indemnifiable Claim
or Indemnifiable Loss, Indemnitee shall seek indemnification from the Other
Indemnitors for the full amount of such Indemnifiable Claim or Indemnifiable
Loss (to the fullest extent of Indemnitee’s rights against the Other
Indemnitors), (iii) Indemnitee irrevocably waives, relinquishes and releases the
Company from any and all claims against the Company for advancement,
indemnification, contribution, subrogation or any other recovery of any kind
that would be duplicative of any amount that Indemnitee actually receives from
any Other Indemnitor



7

 

--------------------------------------------------------------------------------

 

 

in respect of any Indemnifiable Claim or Indemnifiable Loss (provided that any
such amount received by Indemnitee from an Other Indemnitor that Indemnitee is
subsequently compelled to return to such Other Indemnitor, whether pursuant to
an undertaking to return amounts to which Indemnitee is ultimately found not to
be entitled or otherwise, shall upon such return cease to have been actually
received by Indemnitee from such Other Indemnitor), and (iv) Indemnitee shall
not waive, relinquish or release any rights with respect to advancement,
indemnification or contribution from any Other Indemnitor and shall not agree to
any modification to such rights that is adverse to the Company with respect to
this Section 11(b).  To the extent that Indemnitee receives any amount from the
Company in respect of any Indemnifiable Claim or Indemnifiable Loss, (i) the
Company shall be fully subrogated to all rights that Indemnitee may have against
any Other Indemnitor in respect thereof and (ii) Indemnitee shall promptly remit
to the Company any amount received from any Other Indemnitor that is duplicative
of such amount received from the Company.  Indemnitee shall (i) keep the Company
informed on a current basis of all communications between Indemnitee and the
Other Indemnitors with respect to any Indemnifiable Claim, Indemnifiable Loss or
other matter relevant to this Section 11(b), (ii) promptly inform the Company of
any and all amounts that Indemnitee receives from any Other Indemnitor with
respect to any Indemnifiable Claim or Indemnifiable Loss, and (iii) fully
cooperate and assist the Company (at the Company’s sole cost and expense) in
pursuing any claim against any Other Indemnitor as a subrogee hereunder or for
contribution in relation to any amounts paid by the Company to Indemnitee in
respect of any Indemnifiable Claim or Indemnifiable Loss. 

12.Liability Insurance and Funding.  For the duration of Indemnitee’s service as
a director and/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Claim
(including following the dissolution and/or termination of the Company), the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance.  The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same.  Without limiting the generality or effect of
the two immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
“Special Independent Directors,” as defined in the Constituent Documents, even
if less than a quorum, or (ii) without the prior written consent of
Indemnitee.  In all policies of directors’ and officers’ liability insurance
obtained by the Company, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits, subject to the
same limitations, as are accorded to the Company’s directors and officers most
favorably insured by such policy.  The Company may, but shall not be required
to, create a trust fund, grant a security interest or use other means, including
a letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.

13.Subrogation.  In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee



8

 

--------------------------------------------------------------------------------

 

 

against other persons or entities (other than Indemnitee’s successors),
including any entity or enterprise referred to in clause (i) of the definition
of “Indemnifiable Claim” in Section 1(f).  Indemnitee shall execute all papers
reasonably required to evidence such rights (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).

14.No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
any Expenses incurred in connection therewith and any repayment by Indemnitee
made with respect thereto) under any insurance policy, the Constituent Documents
and Other Indemnity Provisions or otherwise (including from any entity or
enterprise referred to in clause (i) of the definition of “Indemnifiable Claim”
in Section 1(f)) in respect of such Indemnifiable Losses otherwise indemnifiable
hereunder.

15.Defense of Claims.  The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Indemnifiable Claim) at the Company’s expense.  The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent.  The Company shall not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which Indemnitee is, or could have been, a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim.  Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

16.Successors and Binding Agreement.    

(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.  This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed



9

 

--------------------------------------------------------------------------------

 

 

the “Company” for purposes of this Agreement), but shall not otherwise be
assignable or delegatable by the Company.

(b)This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors. 

(c)This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 16(a)
and 16(b).  Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this
Section 16(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

17.Notices.  For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid or one business day after having been sent for next‑day delivery by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.

18.Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.  The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.

19.Validity.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal.  In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.



10

 

--------------------------------------------------------------------------------

 

 

20.Miscellaneous.  No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company.  No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.

21.Legal Fees and Expenses; Interest.    

(a)It is the intent of the Company that Indemnitee not be required to incur
legal fees or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Indemnitee hereunder.  Accordingly, without
limiting the generality or effect of any other provision hereof, if it should
appear to Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement (including its obligations under Section 3) or
in the event that the Company or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes Indemnitee from time to time to
retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, member or other person affiliated with the Company, in
any jurisdiction.  The Company will pay and be solely financially responsible
for any and all attorneys’ and related fees and expenses incurred by Indemnitee
in connection with any of the foregoing to the fullest extent permitted or
required by the laws of the State of Delaware in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted or required payment of such fees and expenses.

(b)Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Delaware law from the date on which such amount is due to the date on
which such amount is paid to Indemnitee. 

22.Certain Interpretive Matters.  Unless the context of this Agreement otherwise
requires, (a) ”it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Section” or “Exhibit” refer to the specified Section or Exhibit of or to this
Agreement, (e) the terms “include,” “includes” and “including” will be deemed to
be followed by the words “without limitation” (whether or not so expressed), and
(f) the word “or” is disjunctive but not exclusive.  Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day,



11

 

--------------------------------------------------------------------------------

 

 

then such period or date will be extended until the immediately following
business day.  As used herein, “business day” means any day other than Saturday,
Sunday or a United States federal holiday.

23.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

24.Duration of Agreement.  This Agreement shall continue until and terminate
upon mutual consent of the parties hereto or the later of: (a) ten (10) years
after the date when Indemnitee no longer serves in any capacity as a director,
officer, employee or agent of the Company or, at the request of the Company, as
a director, officer, employee, member, manager, trustee or agent of another
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise or (b) subject to providing for obligations under
this Agreement as required by Delaware law and Section 12, dissolution and
termination of the Company. 

[Signatures Appear on Following Page]





12

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

 

ONCOR ELECTRIC DELIVERY COMPANY LLC

1616 Woodall Rodgers Freeway

Dallas, Texas 75202

 

 

By:                                                                      

 

    Name:

 

    Title:

 

 

 

 

 

 

 

 

 

 

 

[INDEMNITEE]

 

[ADDRESS]

 

 

 

 

 

                                                                            

 

    [Indemnitee]

 

 





13

 

--------------------------------------------------------------------------------

 

 



 

EXHIBIT A

UNDERTAKING

 

This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated as of ___________ ___, ____ (the
“Indemnification Agreement”), between Oncor Electric Delivery Company LLC, a
Delaware limited liability company (the “Company”), and the
undersigned.  Capitalized terms used and not otherwise defined herein have the
meanings ascribed to such terms in the Indemnification Agreement.

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with ______________________ (the “Indemnifiable Claim”).

The undersigned hereby undertakes to repay the [payment],  [advancement],
 [reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request if it is determined, following
the final disposition of the Indemnifiable Claim and in accordance with Section
8 of the Indemnification Agreement, that the undersigned is not entitled to
indemnification by the Company under the Indemnification Agreement with respect
to the Indemnifiable Claim.

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
_____ day of ______________, ____.

 

 

 

 

 

 

[Indemnitee]

 

 

 

 



14

 

--------------------------------------------------------------------------------